EXHIBIT 10.2

 

[EXECUTION]

 

CONTINUING GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of November 22, 2005, by the
undersigned guarantor (whether one or more “Guarantor”, and if more than one
jointly and severally), in favor of BANK OF AMERICA, N.A., as administrative
agent for the Lenders under the Credit Agreement as defined below (in such
capacity, “Agent”).

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to WESTERN GAS RESOURCES, INC. (the
“Borrower”) by Lenders and any other subsidiaries or affiliates of Lenders and
their successors and assigns, pursuant to the Credit Agreement the undersigned
hereby furnishes its guaranty of the Guaranteed Obligations (as hereinafter
defined) as follows:

 

1.             Guaranty.  The Guarantor hereby absolutely and unconditionally
guarantees, as a guarantee of payment and not merely as a guarantee of
collection, prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of any and all existing
and future indebtedness and liabilities of every kind, nature and character,
direct or indirect, absolute or contingent, liquidated or unliquidated,
voluntary or involuntary, of the Borrower to (i) the Agent and the Lenders
arising under that certain Amended and Restated Credit Agreement of even date
herewith between the Borrower, Agent and the Lenders (the “Credit Agreement”;
terms used and not defined herein shall have the meaning given them in the
Credit Agreement) and all instruments, agreements and other documents of every
kind and nature now or hereafter executed in connection with the Credit
Agreement (including all renewals, extensions and modifications thereof and all
reasonable costs, attorneys’ fees and expenses incurred by the Agent or any
Lender in connection with the collection or enforcement thereof owed pursuant to
the Loan Documents) and (ii) any Lender or any Affiliate of any Lender arising
under any Swap Contract between Borrower or any Affiliate of Borrower and any
Lender or any Affiliate of any Lender (collectively, the “Guaranteed
Obligations”) absent manifest error.  The Lenders’ books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantor and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations.  This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty. 
Each of the undersigned hereby agrees that its obligations hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any applicable state law.

 

2.             No Setoff or Deductions; Taxes. The Guarantor represents and
warrants that it is incorporated/organized and resident in the United States of
America. All payments by the Guarantor hereunder shall be paid in full, without
setoff or counterclaim or any deduction or withholding whatsoever, including,
without limitation, for any and all present and future taxes. If the Guarantor
must

 

--------------------------------------------------------------------------------


 

make a payment under this Guaranty, the Guarantor represents and warrants that
it will make the payment from one of its U.S. resident offices to the Agent, for
the benefit of the Lenders, so that no withholding tax is imposed on the
payment.  If notwithstanding the foregoing, the Guarantor makes a payment under
this Guaranty to which foreign withholding tax applies, or any taxes (other than
taxes on net income (a) imposed by the country or any subdivision of the country
in which any Lender’s principal office or actual lending office is located and
(b) measured by the United States taxable income such Lender would have received
if all payments under or in respect of this Guaranty were exempt from taxes
levied by the Guarantor’s country) are at any time imposed on any payments under
or in respect of this Guaranty including, but not limited to, payments made
pursuant to this Paragraph 2, the Guarantor shall pay all such taxes to the
relevant authority in accordance with applicable law such that such Lender
receives the sum it would have received had no such deduction or withholding
been made and shall also pay to such Lender, on demand, all additional amounts
which such Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such taxes had not been imposed.

 

The Guarantor shall promptly provide Agent and any such Lender with an original
receipt or certified copy issued by the relevant authority evidencing the
payment of any such amount required to be deducted or withheld.

 

3.             No Termination.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Agent and the Lenders or facilities provided by the
Lenders with respect to the Guaranteed Obligations are terminated.  At the
Agent’s option, all payments under this Guaranty shall be made to an office of
the Agent located in the United States and in U.S. Dollars.

 

4.             Waiver of Notices.  The Guarantor waives notice of the acceptance
of this Guaranty and of the extension or continuation of the Guaranteed
Obligations or any part thereof.  Guarantor further waives presentment, protest,
notice, dishonor or default, demand for payment and any other notices to which
the Guarantor might otherwise be entitled.

 

5.             Subrogation.  The Guarantor shall exercise no right of
subrogation, contribution or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Agent and the Lenders or facilities provided by the
Lenders with respect to the Guaranteed Obligations are terminated.  If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Agent and shall
forthwith be paid to the Agent to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

 

6.             Waiver of Suretyship Defenses.  The Guarantor agrees that the
Agent and/or the Lenders may, at any time and from time to time, and without
notice to the Guarantor, make any agreement with the Borrower or with any other
person or entity liable on any of the Guaranteed Obligations or providing
collateral as security for the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge or release of the Guaranteed Obligations
or any collateral (in whole or in part), or for any modification or amendment of
the terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations or the provision of collateral, all without in any way impairing,
releasing, discharging or otherwise affecting the obligations of the Guarantor
under this Guaranty.  The Guarantor waives any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever of the liability of the Borrower, or any
claim

 

2

--------------------------------------------------------------------------------


 

that the Guarantor’s obligations exceed or are more burdensome than those of the
Borrower and waives the benefit of any statute of limitations affecting the
liability of the Guarantor hereunder.  The Guarantor waives any right to enforce
any remedy which the Agent and/or the Lenders now have or may hereafter have
against the Borrower and waives any benefit of and any right to participate in
any security now or hereafter held by the Agent and/or the Lenders.  Further,
the Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of the Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of the
Guarantor.

 

7.             Exhaustion of Other Remedies Not Required.  The obligations of
the Guarantor hereunder are those of primary obligor, and not merely as surety,
and are independent of the Guaranteed Obligations.  The Guarantor waives
diligence by the Agent and the Lenders and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring the Agent and/or the Lenders to exhaust any
right or remedy or to take any action against the Borrower, any other guarantor
or any other person, entity or property before enforcing this Guaranty against
the Guarantor, including but not limited to the benefits of Sections 34.02 and
34.03 of the Texas Business and Commerce Code, §17.001 of the Texas Civil
Practice and Remedies Code, and Rule 31 of the Texas Rules of Civil Procedure,
or any similar statute.

 

8.             Reinstatement.  Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not the Agent or any Lender is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.

 

9.             Subordination.  The Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to the Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to the Guarantor as subrogee of the Agent and the Lenders or
resulting from the Guarantor’s performance under this Guaranty, to the
indefeasible payment in full of all Guaranteed Obligations. If any Event of
Default as defined in the Credit Agreement shall have occurred and be continuing
and the Agent so requests, any such obligation or indebtedness of the Borrower
to the Guarantor shall be enforced and performance received by the Guarantor as
trustee for the Agent and the proceeds thereof shall be paid over to the Agent,
for the benefit of the Lenders, on account of the Guaranteed Obligations, but
without reducing or affecting in any manner the liability of the Guarantor under
this Guaranty.

 

10.          Information.  The Guarantor agrees to furnish promptly to the Agent
any and all financial or other information regarding the Guarantor or its
property as the Agent may reasonably request in writing.

 

11.          Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy or reorganization of the Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Agent.

 

12.          Expenses.  The Guarantor shall pay on demand all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and expenses) in
any way relating to the enforcement or protection of the Agent’s and the
Lenders’ rights under this Guaranty, including any incurred in the preservation,
protection or enforcement of any rights of the Agent and the Lenders in any case
commenced by or

 

3

--------------------------------------------------------------------------------


 

against the Guarantor under the Bankruptcy Code (Title 11, United States Code)
or any similar or successor statute.  The obligations of the Guarantor under the
preceding sentence shall survive termination of this Guaranty.

 

13.          Amendments.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
(with the consent of Lenders as required under the Credit Agreement) and the
Guarantor.

 

14.          No Waiver; Enforceability.  No failure by the Agent or any Lender
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy or power hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

 

15.          Assignment; Governing Laws; Jurisdiction.  This Guaranty shall
(a) bind the Guarantor and its successors and assigns, provided that the
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of the Agent and the Lenders as provided in and in
accordance with the Credit Agreement (and any attempted assignment without such
consent shall be void), (b) inure to the benefit of the Agent and the Lenders
and their successors and assigns and the Agent and Lenders may, as provided in
and in accordance with the Credit Agreement and without affecting the
Guarantor’s obligations hereunder, assign or sell participations in the
Guaranteed Obligations and this Guaranty, in whole or in part, and (c) be
governed by the internal laws of the State of Texas.  The Guarantor hereby
irrevocably (i) submits to the non-exclusive jurisdiction of any United States
Federal or State court sitting in Dallas, Texas in any action or proceeding
arising out of or relating to this Guaranty, and (ii) waives to the fullest
extent permitted by law any defense asserting an inconvenient forum in
connection therewith.  Service of process by the Agent in connection with such
action or proceeding shall be binding on the Guarantor if sent to the Guarantor
by registered or certified mail at its address specified below.  The Guarantor
agrees that the Agent and the Lenders may disclose to any prospective purchaser
and any purchaser of all or part of the Guaranteed Obligations any and all
information in the Agent’s and Lenders’ possession concerning the Guarantor,
this Guaranty and any security for this Guaranty.

 

16.          Condition of the Borrower.  The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower such information concerning the financial condition, business
and operations of the Borrower as the Guarantor requires, and that the Agent and
the Lenders have no duty, and the Guarantor is not relying on the Agent or any
Lender at any time, to disclose to the Guarantor any information relating to the
business, operations or financial condition of the Borrower.

 

17.          Setoff.  If and to the extent any payment is not made when due
hereunder, the Lenders may setoff and charge from time to time any amount so due
against any or all of the Guarantor’s accounts or deposits with the Lenders.

 

18.          Other Guarantees.  Except as set forth in paragraph 21, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by the Guarantor in favor of Agent, for the benefit of the
Lenders, or any term or provision thereof.

 

19.          Representations and Warranties.  The Guarantor represents and
warrants that (i) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full

 

4

--------------------------------------------------------------------------------


 

capacity and right to make and perform this Guaranty, and all necessary
authority has been obtained; (ii) this Guaranty constitutes its legal, valid and
binding obligation enforceable in accordance with its terms; (iii) the making
and performance of this Guaranty does not violate the provisions of any
applicable law, regulation or order, and does not and will not result in the
breach of, or constitute a default or require any consent under, any material
agreement, instrument, or document to which it is a party or by which it or any
of its property is bound or affected, except as could not reasonably be expected
to have a Material Adverse Effect; (iv) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guaranty have been obtained or made and are in full force
and effect; (v) by virtue of its relationship with the Borrower, the execution,
delivery and performance of this Guaranty is for the direct benefit of the
Guarantor and it has received adequate consideration for this Guaranty; and
(vi) the financial information, that has been delivered to the Agent and the
Lenders by or on behalf of the Guarantor, is complete and correct in all
material respects and accurately presents the financial condition and the
operational results of the Guarantor and since the date of the most recent
financial statements delivered to the Agent, there has been no material adverse
change in the financial condition or operational results of the Guarantor.

 

20.          WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE PARTIES HERETO EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY
ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS GUARANTY.  THIS
GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

21.          AMENDMENT AND RESTATEMENT.  This Guaranty restates and amends in
its entirety that certain Guaranty dated as of June 29, 2004, executed by
MIGC, Inc., Western Gas Resources-Texas, Inc., MGTC, Inc., Mountain Gas
Resources, Inc., Lance Oil & Gas Company, Inc., and Western Gas Wyoming, L.L.C.,
in favor of Agent, and all of the terms and provisions hereof shall supersede
the terms and provisions thereof; provided that MGTC, Inc. is hereby released
from such Guaranty.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

5

--------------------------------------------------------------------------------


 

Executed as of the date first written.

 

 

 

MIGC, INC.

 

WESTERN GAS RESOURCES - TEXAS, INC.

 

MOUNTAIN GAS RESOURCES, INC.

 

LANCE OIL & GAS COMPANY, INC.

 

 

 

WESTERN GAS WYOMING, L.L.C.

 

By:  Western Gas Resources, Inc., its sole member

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

William J. Krysiak

 

 

Executive Vice President and Chief Financial

 

 

Officer of each Guarantor

 

 

 

Address of each Guarantor:

 

 

 

1099 18th Street, Suite 1200

 

Denver, CO 80202

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

/s/ Joseph F. Scott

 

 

 

Name:   Joseph F. Scott

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------